
	
		IV
		111th CONGRESS
		2d Session
		H. CON. RES. 296
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Poe of Texas (for
			 himself, Ms. Bordallo,
			 Mr. Marshall,
			 Mr. Sablan,
			 Mr. Schock,
			 Mr. Bartlett,
			 Mr. Costa,
			 Mr. Perriello,
			 Mr. Thornberry,
			 Mr. Hunter,
			 Mr. Conaway,
			 Mr. Wilson of South Carolina,
			 Mr. Rogers of Alabama,
			 Mr. Jones,
			 Mr. Buyer,
			 Mr. Turner,
			 Mr. Lamborn,
			 Mr. Tiahrt,
			 Ms. Shea-Porter, and
			 Mr. Issa) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		CONCURRENT RESOLUTION
		Recognizing the 65th anniversary of the end
		  of World War II.
	
	
		Whereas the brave men and women of the United States made
			 tremendous sacrifices during World War II to save the world from tyranny and
			 aggression;
		Whereas over 16,000,000 people served in the United States
			 Armed Forces during World War II;
		Whereas over 400,000 men and women of the United States
			 Armed Forces gave their lives in defense of freedom around the world during
			 World War II;
		Whereas World War II fundamentally reshaped the
			 international geopolitical landscape, as well as the economic, political, and
			 cultural institutions of the United States;
		Whereas World War II involved a clear choice between
			 democracy and tyranny and involved the United States as a whole in a worldwide
			 battle against the forces of fascism and oppression;
		Whereas celebrations around the United States and the
			 world reflected the overwhelming sense of relief and exhilaration felt by those
			 citizens of Allied nations at the end of World War II; and
		Whereas on the morning of September 2, 1945, Japan
			 formally surrendered on board the battleship USS Missouri: Now, therefore, be
			 it
		
	
		That Congress—
			(1)recognizes the 65th anniversary of the
			 surrender of the Government of Japan and the end of World War II; and
			(2)honors the
			 thousands of men and women of the United States Armed Forces who paid the
			 ultimate sacrifice and gave their lives in defense of freedom and
			 liberty.
			
